JUSTICE CASTILLE,
DISSENTING.
I dissent. I would uphold the well-reasoned decision of the Commonwealth Court. I believe that the five-day notice requirement for meetings under the Non Profit Corporation Law, 15 Pa.C.S. § 5703(b), is the minimum notice and that the corporation’s bylaws cannot compress the time limitation. This matter itself demonstrates why the time limit must be a minimum, since various members of the charitable organization reside in the United States, South Africa and the Netherlands.